Per Curiam. The Supreme Court Committee on Professional Conduct has petitioned this Court alleging that attorney Michael Raymond Salamo, ID #83151, has been disbarred by order of the Circuit Court of Washington County, Arkansas, dated March 11, 1992, for multiple violations of the Code of Professional Responsibility; that no appeal having been taken, said order is now final; that this Court should order the disbarment of Michael Raymond Salamo from the practice of law in Arkansas and direct that his name be removed from the list of attorneys permitted to practice law. Notice of the petition was given by the Clerk of this Court to Mr. Salamo at 2426 “East” 23rd Street, Brooklyn, New York, 11234 and Mr. Salamo has filed a response admitting that on March 11, 1992, the Honorable Jim Gunter, serving on exchange to the Washington Circuit Court, entered an order finding Michael Salamo guilty of professional misconduct and barring Mr. Salamo from practicing law in the courts of this State.  It appearing that the order of March 11, 1992, is now final, no appeal having been taken, the petition of the Supreme Court Committee on Professional Conduct should be, and the same is hereby, granted.